DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

2019 PEG Analysis
Step 1:  Are the claims directed to a statutory category (e.g., a process, machine, etc.)
Claims 1-6 and 13-18 are directed to an apparatus.  Claims 7-12 are directed to a process.

Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature or natural phenomenon? 
	Yes, the claims recite an abstract idea.  The following specific limitations in the claims under examination recite an abstract idea:  
Measure a degree of fatigue (e.g., claims, 1, 7, and 13) 
	The above listed identified limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG: 
Mental Processes: concepts preformed in the human mind (including on observation, evaluation, judgement, opinion).  
Certain Methods of Organizing Human Activity: managing personal behavior or relationships or interactions or relationships of interaction between people (including social activities, teaching, and following rules or instructions). 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
	Overall, the following additional claim limitations appear to merely implement the abstract idea, add insignificant extra-solution activity to the judicial exception, or generally link the judicial exception to a particular environment or field of use, as outlined below: 
receiving an input from a user (claims 1, 7, and 13, insignificant extra-solution activity);
grant a benefit (claims 6, 12, and 18, insignificant extra-solution activity);
Claims 2-6, 8-12, and 14-18 include additional limitations that are similar those limited above for claims 1, 7, and 13 (e.g., presenting, receiving: insignificant extra-solution activity) and defining unit contents to a particular field (semantic). 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	With regard to claims 1-18, the claims as a whole do not amount to significantly more than the exception itself.   The above listed additional claim limitations display, receive (gather), and notify in a well-understood, routine, and conventional way.  Further, the computer hardware of claim 1 (e.g., a reception unit and a derivation unit, storage unit, determination unit) are well-understood, routine, and conventional in the art.  It appears that these hardware recitations are generic computer hardware including a processor, memory, and I/O devices.  Therefore, claims 1-18 are not patent eligible under 101. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10/872,499 to Russ in view of U.S. Patent No. 10/470,679 to Alberts.
With regard to claim 1, Russ discloses a game device (e.g., see Fig. 1, EGM, 100) comprising: a reception unit (e.g., see Fig. 2B, touch screen controller 154) that is configured to receive instruction information created when a user performs an operation on an input device (e.g., see Fig. 2B, input device 130) as a game progresses (e.g., see Fig. 4); and a derivation unit (e.g., see Fig. 2B, processor 12) that is configured to start measuring a degree of fatigue on the basis of the instruction information received by the reception unit and derive a degree of fatigue of the user on the basis of an operation performed by the user during the started measurement of a degree of fatigue (e.g., see Fig. 4, see also column 11, lines 13-18); 
[claim 2] comprising: a storage unit (e.g., see Fig. 2B, memory device 14) that is configured to store one or a plurality of pieces of identification information of sounds and information indicating content of an operation performed by the user in association with each other (e.g., see column 11): and a determination unit (e.g., see Fig. 2B, processor 12) that is configured to acquire, from the storage unit, wherein if the determination unit determines that the information matches, the derivation unit starts measuring a degree of fatigue and derives a degree of fatigue of the user on the basis of the operation performed by the user during the started measurement of a decree of fatigue (e.g., see column 11); 
[claim 3] comprising: a storage unit (e.g., see Fig. 2B, memory 14) that is configured to store a combination of one or a plurality of pieces of identification information of sounds and identification in formation of a scene and information indicating content of an operation performed by a user in association with each other (e.g., see column 11): the determination unit is configured to acquire, from the storage unit, information indicating content of an operation stored in association with the combination of the identification information of the sound and the identification information of the scene and is configured to determine whether the acquired information indicating the content of the operation matches the information indicating the content of the operation included in the instruction information received by the reception unit, and wherein. if the determination unit is configured to determine that the information matches, the derivation unit is configured to start measuring a degree of fatigue and derive a degree of fatigue of the user on the basis of the operation performed by the user during the started measurement of a degree of fatigue (e.g., see Fig. 4 and column 11); 
[claim 4] wherein the derivation unit is configured to derive the degree of fatigue on the basis of either or both of a reaction speed and an agility with respect to the operation (e.g., see Fig. 4 and column 11); 
[claim 5] wherein the derivation unit is configured to derive the degree of fatigue on the basis of either of the number of repeated hits made by the user within a predetermined time  period during the measurement of a degree of fatigue and a time required for a predetermined number of repeated hit operations (e.g., see column 16, lines 16-27); and
[claim 6] further comprising: a benefit granting unit that grants a benefit to the user on the basis of the degree of' fatigue derived by the derivation unit (e.g., see Fig. 5, step 516).
Russ is silent regarding initiating the assessment with an audible indicator. 
In a related field of endeavor, Alberts teaches a fatigue test that is triggered by an audible indicator (e.g., see column 10, lines 3-18). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Russ with an audible trigger as taught by Alberts in order to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.  In this case, it’s common to start an assessment with a triggering event, such as an audible indicator (e.g., starting a race with “Go”) such that participant and the evaluator agree when the assessment begins.   
Claims 7-18 are similar in claim scope to claims 1-6 and are made obvious under 103 based on the same combination of Russ in view of Alberts. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, includes: 
U.S. Patent Application Publication No. 2014/0330159 to Costa discloses for assessing fatigue (e.g., see at least Fig. 3). 
U.S. Patent Application Publication No. 2006/0281543 to Sutton discloses a game machine with biofeedback-aware game presentation (e.g., see at least Fig. 2).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang  Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715